Citation Nr: 1608658	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-26 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in August 2013; a transcript of the hearing is of record.  This matter was remanded by the Board in October 2014 for additional development.  


FINDINGS OF FACT

1.  The Veteran is service connected for depressive disorder, not otherwise specified with anxiety disorder, not otherwise specified, and post traumatic stress disorder associated with calcaneal spurring, right foot, evaluated as 70 percent disabling; calcaneal spurring, right foot, evaluated as 20 percent disabling; and degenerative joint disease, left great toe, evaluated as 10 percent disabling.  

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for a psychiatric disorder characterized as depressive disorder, not otherwise specified with anxiety disorder, not otherwise specified, and post traumatic stress disorder associated with calcaneal spurring, right foot, evaluated as 70 percent disabling; calcaneal spurring, right foot, evaluated as 20 percent disabling; and degenerative joint disease, left great toe, evaluated as 10 percent disabling.  Thus, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 3.341, 4.19.  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

This claim for TDIU was filed in January 2009.  The evidence of record shows that he was last employed in April 2007 following injuries to his shoulders, resulting in left shoulder rotator cuff surgery, and medical leave for his right shoulder disability.  See, e.g., March 2009 VA feet examination report.  He ultimately retired in June 2008 as a custodian, having worked for the employer since 1989.  See August 2008 VA PTSD examination report and records from the Social Security Administration.  His post-service work experience includes working as a custodian for a municipality and in sales.  His educational history includes a high school degree.  

Pertinent evidence includes an August 2013 letter from the Veteran's VA treating physician supporting the Veteran's claim for TDIU benefits, as the Veteran continues to experience episodes where he is unable to regulate his mood appropriately.  As these episodes are unpredictable, the treatment provider considers the Veteran to be unsuitable for gainful employment.  This view is reinforced by the January 2015 VA examination report that described the Veteran has having moderate to severe impairment of his mood and of his ability to interact with supervisors and co-workers.  He also was considered to have impaired impulse control at that time.  Other records note the Veteran's bilateral foot discomfort, which limits his mobility, and in the context of his educational and vocational background, takes on greater significance.  While there are examiners who have concluded the Veteran is not precluded from gainful employment by reason of his service connected disabilities, in the Board's view, the evidence appears rather evenly balanced on that question.  In such circumstances, the benefit of the doubt is given to the Veteran.  Accordingly, the Board finds that the criteria for an award of TDIU benefits are met in this case.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


